Citation Nr: 1032443	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  96-37 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for kidney stones.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for a skin disorder, to 
include actinic keratosis, to include as due to herbicide 
exposure.

6.  Entitlement to service connection for Chronic Fatigue 
Syndrome (CFS).

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to an effective date of service connection prior 
to October 27, 2003, for prostate cancer.

9.  Entitlement to an effective date prior to October 27, 2003, 
for a finding of entitlement to special monthly compensation 
based on statutory housebound status.

10.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1965 to August 1968, to include a tour of duty in 
Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 1994, September 2005, and October 2006 
rating decisions by the Lincoln, Nebraska, and Honolulu, Hawaii, 
Regional Offices (RO) of the United States Department of Veterans 
Affairs (VA).  

The December 1994 decision denied service connection for CFS, 
fibromyalgia, and residuals of herbicide exposure.  The issue 
with regard to herbicide exposure has been recharacterized to 
more accurately reflect the Veteran's allegations and the 
decisions of the RO; a skin disorder has always been the focus of 
the herbicide claim.

The September 2005 decision granted service connection for 
erectile dysfunction and assigned a noncompensable evaluation 
effective from July 12, 2004, while the October 2006 decision 
declined to reopen previously denied claims of service connection 
for kidney stones and chronic bronchitis.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO, and such was scheduled for July 2010.  However, the 
Veteran failed to report for the hearing, without explanation or 
a request to reschedule.  His request for hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to an additional (second) grant of 
special monthly compensation for loss of use of a creative organ 
was raised by the Veteran in July 2007 correspondence, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of service connection for chronic bronchitis, kidney 
stones, CFS, and fibromyalgia, as well as increased evaluation 
for erectile dysfunction, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for chronic bronchitis was denied in an 
unappealed April 1970 rating decision on the grounds that no 
current disability was shown; the denial became final in April 
1971.

2.  Evidence received since April 1970 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  Service connection for kidney stones was denied in an 
unappealed April 1970 rating decision on the grounds that no 
nexus to service was shown; the denial became final in April 
1971.

4.  Evidence received since April 1970 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

5.  No listed presumptive condition for herbicide exposed 
Veterans is diagnosed, and the preponderance of the evidence is 
against a finding that any currently diagnosed skin disorder is 
related to service.

6.  The earliest evidence of receipt of a claim of service 
connection for prostate cancer is October 27, 2003

7.  The earliest date on which the Veteran was rated totally 
disabled due to a single service connected disability, with 
additional disabilities independently rated 60 percent or more 
combined, is October 27, 2003.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for chronic bronchitis has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence to reopen a claim of service 
connection for kidney stones has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection of a skin disorder, to 
include as due to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  The criteria for assignment of an effective date prior to 
October 27, 2003, for service connection of prostate cancer have 
not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2009).

5.  The criteria for assignment of an effective date prior to 
October 27, 2003, for entitlement to special monthly compensation 
based on statutory housebound status have not been met.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.350, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For reopening of previously denied claims, the Veteran must also 
receive notice of the grounds for the prior denial and the need 
for new and material evidence to reopen.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in letters dated in 
July and December 2005; different claims were addressed in 
different letters.  All notice was supplemented in March 2006 
correspondence.  A multipart notice suffices so long as the 
notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  
While full notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in multiple supplemental statements of the case, 
following the provision of notice.  The appellant has not alleged 
any prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding reopening of 
previously denied claims.  

VA has obtained, or the Veteran has submitted, voluminous records 
of relevant treatment from private care providers.  VA outpatient 
treatment records are associated with the claims file, and 
necessary VA examinations have been afforded the Veteran.  The VA 
examiners made all required findings and offered requested 
opinions based upon review of the file and/or an accurate history 
from the Veteran; the examinations are adequate.  Examinations 
have not been required with respect to all claims; the evidence 
of record is sufficient for adjudication with respect to those 
issues.  Records have also been obtained from the Social Security 
Administration, though these appear to focus on disabilities not 
under consideration by VA.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final 
decision cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

A.  Chronic Bronchitis

Service connection for chronic bronchitis was most recently 
denied in an April 1970 rating decision.  The RO found that 
although there was in-service treatment for bronchitis, there was 
no showing of a current chronic disability, based on service 
treatment records and a VA examination.  The Veteran did not 
appeal this denial, and the decision became final in April 1971.

Since April 1970, the Veteran has submitted, or VA has obtained, 
private and VA treatment records documenting diagnosis of and 
treatment for various chronic respiratory conditions.  Several 
doctors refer to bronchitis.  These records have not been 
previously considered by agency decision makers, and hence they 
are new.  Moreover, they directly address the unestablished fact 
of a current disability.  In tending to substantiate the 
Veteran's claim by bolstering one element of a claim for service 
connection, the new evidence raises the reasonable possibility of 
substantiating the claim.  It is also, therefore, considered 
material.

As new and material evidence has been submitted regarding the 
issue of service connection for chronic bronchitis, reopening the 
previously denied claim is warranted. Adjudication of the 
veteran's claim does not end with the determination that new and 
material evidence has been received.  This matter must now be 
addressed on a de novo basis.  For the reasons detailed in the 
remand section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.

B.  Kidney Stones

Service connection for kidney stones was denied in an April 1970 
rating decision on the grounds that the condition was not shown 
in service; there was no evidence of a nexus.  Evidence consisted 
of service treatment records; while a VA examination was 
conducted, the Veteran did not appear for all testing.

Since April 1970, the Veteran has submitted private and VA 
records documenting a history of recurrent kidney stones.  He has 
also submitted detailed statements, from himself and from his ex-
wife, describing the dates, locations, and circumstances of his 
treatment for the condition on active duty.  He reports that he 
was hospitalized and treated privately in January 1968, in 
Taiwan.  The records of treatment are no longer available, but 
the hospital has indicated the Veteran was treated there during 
the timeframe in question.  

The Veteran and his ex-wife are competent to report the 
occurrence of treatment in service, and to describe the 
circumstances they experienced.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The credibility of their reports is presumed for 
purposes of reopening, and in any case, independent sources, such 
as the hospital, tend to corroborate the lay accounts.  These lay 
statements were considered in conjunction with the April 1970 
denial, and hence are new.  As they directly address and refute 
the basis of the April 1970 denial, the lay statements are 
material.  Reopening of the previously denied claim of service 
connection for kidney stones is warranted.  Adjudication of the 
veteran's claim does not end with the determination that new and 
material evidence has been received.  This matter must now be 
addressed on a de novo basis.  For the reasons detailed in the 
remand section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.

III.  Service Connection for a Skin Disorder

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some diseases may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more within 
an applicable period, for herbicide exposed Veterans.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A Veteran is 
presumed to have been exposed to herbicides when he or she served 
in Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  As the Veteran served in Vietnam in 1967 and 
1968, he is presumed exposed.  Chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy must be 
manifested to a compensable degree within one year of the last 
exposure to herbicides; all other listed conditions may be 
manifested at any time following exposure.  38 C.F.R. 
§ 3.307(a)(6)(2).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that on examination for entry 
into service in September 1965, no abnormalities of the skin were 
noted objectively or reported subjectively.  In January 1966, a 
cyst behind the right ear was noted and scheduled for removal, 
but it disappeared by February 1966.  Venereal warts were 
diagnosed on the penis in August 1967, and in April 1968 the 
right ear sebaceous cyst reappeared.  Heat rash of the crotch was 
noted in May 1968.  However, at the August 1968 examination for 
separation from service, no disorders or abnormalities of the 
skin were noted by examiners or reported by the Veteran.  The 
Veteran in fact specifically denied past or current "skin 
diseases."

Post service records reveal that from 1991 to 2003, the Veteran 
was treated by Dr. DFM, and underwent a chemical peel of the skin 
after having multiple keratoses removed from his face.  He was 
also diagnosed with acne rosacea of the nose, and wanted the peel 
to remove additional keratoses.  The dermatologist noted that the 
Veteran was a redhead with freckly skin that had been affected by 
the sun.  Actinic keratoses did recur, and a fungal infection of 
the groin was diagnosed in 1993.  Epidermal inclusion cysts were 
also noted at times at various points on the body.  In August 
2002 and at several points in 2003, small lesions from the head 
and face were identified as squamous and basal cell carcinomas.

A VA dermatology examination was conducted in August 1994.  The 
Veteran reported that he had no skin problems prior to service; 
in service he had several cysts.  After service the Veteran 
reported his chemical peel and a hair transplant.  Actinic 
keratoses was the diagnosis.

A VA skin examination was repeated in November 1994, in 
connection with examination for the Agent Orange registry.  The 
Veteran reported that in Vietnam, he had been diagnosed with 
tinea cruris, genital warts, and epidermal inclusion cysts.  
Since service, he had had multiple actinic keratoses removed, 
undergone a hair transplant, and been diagnosed with rosacea.  
Physical examination revealed a few small erythematous patches on 
his forehead and discoloration/blood vessels on his face.  The 
degree of sun damage was described as moderate.

Private treatment records from Dr. TH from December 2004 to April 
2008 reveal repeated treatments for various benign lesions and 
actinic keratoses of the Veteran's face and forearms.  Laser 
peels and dermabrasions were performed.  

Dr. LC reported that in May 2007, a lump was removed from the 
Veteran's left shoulder.  Keratoacanthoma was diagnosed 
clinically, and confirmed by pathology, excluding squamous cell 
cancer of the skin.  

In July and August 2008, VA doctors noted multiple hyperkeratotic 
lesions over the Veteran's forearms and acneform lesions on his 
face.

The Veteran argues that "pre-cancerous lesions" are related to 
his herbicide exposure in Vietnam.  He does not argue that he has 
had any chronic skin disability or condition since service, or 
that an injury or disease in service has caused his current skin 
problems.  

The competent and credible evidence of record does not reveal any 
diagnosis of any listed presumptive skin condition for herbicide 
exposed Veterans.  38 C.F.R. § 3.309(e).  Neither chloracne nor 
pophyria cutanea tarda (PCT) are diagnosed at any point.  An 
acneform disease is noted in the early 1990's but, as this was 
many years after the Veteran's last exposure to herbicides, it 
cannot form the basis for presumptive service connection, even if 
it were the actual listed condition.  In the absence of a 
diagnosis of a listed condition, service connection based on the 
presumptions for herbicide exposed Veterans is not available.

Service connection on a direct basis has also been considered.  
However, the great weight of the evidence is against a finding 
that any currently diagnosed skin condition is related to 
service.  No doctor has opined that herbicide exposure caused any 
current disability, regardless of presumptions.  The Veteran's 
contention that his skin condition was identified as related to 
Agent Orange because it was noted at his 1994 herbicide 
examination is inaccurate.  The report of that examination notes 
that various skin problems were found, and in no way indicates 
that such were related to herbicide exposure.

The diagnosed fungal infection of the groin, treated many years 
after service, was not shown in service, despite the Veteran's 
assertions.  Service records show a heat rash, not an infection.  
While the cysts treated during and after service are of the same 
general type, epidermal inclusion cysts, these are by their 
nature acute and isolated occurrences, and not symptoms of a 
systemic or chronic disease.  Evidence shows the cysts occurred 
at various places on the body, and were not limited to one area; 
no doctor has stated that the in-service and post service cysts 
were related. 

Finally, the specific lesions complained of by the Veteran have 
been diagnosed as actinic keratosis.  These growths are caused by 
sun exposure, not herbicide exposure.  Doctors repeatedly note 
the Veteran's fair complexion as a factor in the development of 
these growths.  In identifying a clear cause for the lesions 
(which have in some instances in fact developed into cancer), the 
Veteran's private and VA doctors have excluded his military 
service as a cause of his skin problems.

In sum, no doctor has at any time indicated that any currently 
diagnosed skin disability is related to military service, and 
there is no applicable presumption related to skin conditions 
which may benefit the Veteran.  The evidence establishes that 
there were no reported skin problems until the early 1990's, 20 
years after service.  While the Veteran is competent to report 
his symptoms of skin problems, as they are observable to him 
through his five senses, he lacks the specialized knowledge and 
training to form a competent opinion regarding etiology, as that 
is not patently observable in this case.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The lack of continuity of symptomatology, 
or even allegations of such, also mitigates against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for a skin disorder 
is not warranted.


IV.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A.  Prostate Cancer

The Veteran argues that an earlier effective date is required in 
his case as a result of the decisions of the United States 
District Court for the Northern District of California in Nehmer 
v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. 
Cal. 1989) and the Ninth Circuit Court of Appeals in Nehmer v. 
United States Veterans Administration, 284 F.3d 1158 (9th Cir. 
2002), involving the designation of an effective date for 
disability compensation in cases involving herbicide exposure.

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who has a 
covered herbicide disease.  Covered herbicide diseases include 
prostate cancer.  38 C.F.R. § 3.816(b)(2)(vii).  The Veteran is 
therefore a Nehmer class member.

If a Nehmer class member is entitled to disability compensation 
for a covered herbicide disease, the effective date of the award 
will be as follows:

(1) If VA denied compensation for the same 
covered herbicide disease in a decision 
issued between September 25, 1985 and May 
3, 1989, the effective date of the award 
will be the later of the date VA received 
the claim on which the prior denial was 
based or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section. A prior decision 
will be construed as having denied 
compensation for the same disease if the 
prior decision denied compensation for a 
disease that reasonably may be construed as 
the same covered herbicide disease for 
which compensation has been awarded. Minor 
differences in the terminology used in the 
prior decision will not preclude a finding, 
based on the record at the time of the 
prior decision, that the prior decision 
denied compensation for the same covered 
herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA 
between that date and the effective date of 
the statute or regulation establishing a 
presumption of service connection for the 
covered disease, the effective date of the 
award will be the later of the date such 
claim was received by VA or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the 
effective date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, in 
which VA denied compensation for a disease 
that reasonably may be construed as the 
same covered herbicide disease for which 
compensation has been awarded. (3) If the 
class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section 
was received within one year from the date 
of the class member's separation from 
service, the effective date of the award 
shall be the day following the date of the 
class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) 
or (c)(2) of this section are not met, the 
effective date of the award shall be 
determined in accordance with §§ 3.114 and 
3.400.

See 38 C.F.R. § 3.816(c) (2009).

Prostate cancer was added to the list of presumptive diseases for 
herbicide exposed Veterans effective November 7, 1996.

The RO assigned an effective date of October 27, 2003, for 
service connection of prostate cancer as due to herbicide 
exposure based on the receipt of the initial claim of service 
connection for prostate cancer.  A VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, was received 
electronically that day.  The Veteran argues that he had filed a 
claim of service connection for prostate cancer in April 1992, 
when he sought service connection for "residuals of Agent 
Orange."

A review of the claims file reveals that the April 1992 claim did 
not in any way involve herbicides; the Veteran sought service 
connection for posttraumatic stress disorder (PTSD) and 
entitlement to a nonservice connected pension.  None of the 
disabilities cited for pension purposes involved herbicide 
exposure.  However, in August 1993, the Veteran did initiate a 
claim of service connection for "pre-cancerous lesions" on his 
face and hands.  He noted in connection with that claim that he 
was receiving payments through the Agent Orange Veteran Payment 
Program.  In the December 1994 rating decision, although the 
issue was phrased as "residuals of agent orange exposure," the 
discussion was limited to skin disorders, and in all subsequent 
statements of the case and supplemental statements of the case, 
the skin was the focus of the claim.  Prostate cancer was not 
mentioned in any way, shape, or form, until VA received the 
October 2003 claim for benefits.  The Veteran had clearly limited 
his April 1994 claim to a skin disorder, and there was no basis 
upon which VA should have inferred a claim for prostate cancer.

There is no evidence of any claim for prostate cancer prior to 
October 27, 2003, and no rating action, either express or 
implied, denying such a claim.  The effective date provisions of 
38 C.F.R. § 3.816 are therefore not applicable, and an earlier 
effective date as a Nehmer class member is not warranted.

Consideration has also been given to the Veteran's alternative 
argument that 38 C.F.R. § 3.114 applies.  This regulation permits 
assignment of an effective date of up to one year prior to the 
date of receipt of the claim, where it is shown that a Veteran 
became eligible for a benefit as a result of liberalizing 
legislation, and that he was factually eligible for the benefit 
as of the date of change in law.  Here, the Veteran alleges that 
he had prostate cancer prior to its addition to the list of 
presumptive diseases; this addition constitutes the liberalizing 
change in law.  

Prostate cancer was first diagnosed in March 2003, by a private 
physician.  The Veteran notes, however, that prior to that 
diagnosis, he had been treated for benign prostatic hypertrophy 
(BPH), prostatitis, and elevated prostates specific antigen (PSA) 
levels.  He argues that based on the progression of the disease 
at diagnosis in 2003 and the indications of alternative 
diagnoses, an estimated date on initial onset in 1995 should be 
considered.  This would be prior to the November 1996 addition of 
prostate cancer to the list of presumptive conditions at 
38 C.F.R. § 3.309(e).

The Veteran's argument has no merit.  While it is true that 
private medical records do show periodic elevated PSAs, and 
diagnoses of various prostate conditions, at no time do those 
records support a finding that cancer was present.  Doctors did 
not even feel that clinical findings warranted biopsy.  In 
November 1998, Dr. JL stated that the prostate felt "benign, not 
inflamed, and not enlarged."  An ultrasound days later found the 
prostate normal, if enlarged.  Cancer was specifically found to 
not be present as of November 1998.  Further, VA has specifically 
rejected findings based upon projections of growth and 
advancement.  38 C.F.R. § 3.307(c).  Even if this were acceptable 
evidence of the date of onset of the prostate cancer, no medical 
professional has endorsed the Veteran's contention; it is based 
upon mathematical progression.  Although the Veteran, as an 
accountant, is amply competent to perform the calculations he 
relies upon, he lacks the medical knowledge and training 
necessary to place those calculations in context and state 
whether they and the presumptions they rely on are valid medical 
principles applicable to his situation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In sum, the competent evidence of record fails to demonstrate 
that prostate cancer was present as of November 7, 1996.  The 
competent evidence shows that no diagnosis was medically 
warranted until early 2003, well after the liberalizing change in 
law.  An earlier effective date under 38 C.F.R. § 3.114 is not 
warranted.

The general provisions of 38 C.F.R. § 3.400 are therefore 
applicable here.  While prostate cancer was diagnosed in March 
2003, the Veteran did not formally file a claim until October 27, 
2003.  That is the latest of the potentially applicable effective 
dates, and controls the grant of service connection.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; entitlement to an earlier effective date 
of service connection for prostate cancer is not warranted.

B.  Special Monthly Compensation based on Statutory Housebound 
Status

VA pays to Veterans with certain levels of disability additional 
compensation to more adequately compensate the loss of 
independent functional capacity.  One form of special monthly 
compensation (SMC) is housebound benefits.  A Veteran establishes 
entitlement to this benefit when he is rated totally disabled by 
a service connected disability, and is shown to be actually 
substantially confined to his residence or the immediate premises 
(housebound in fact) or when in addition to a single disability 
rated 100 percent, he has additional disabilities independently 
ratable at a combined 60 percent or more disabling (statutory 
housebound).  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran has not argued, and the evidence does not show, that 
he is housebound in fact.  He travels extensively between Hawaii 
and Hong Kong and continues to report some social activity 
outside his home.  He argues solely that he meets the criteria 
for statutory housebound prior to October 27, 2003, based on an 
earlier effective date of service connection for prostate cancer.

Unfortunately, an effective date prior to October 27, 2003, for 
service connection of prostate cancer rated 100 percent disabling 
cannot be granted.  The record establishes that while the Veteran 
has had a single service connected disability rated 100 percent 
since April 1992 (PTSD), it was not until October 27, 2003, that 
he possessed additional disabilities rated a combined 60 percent 
or more.  Prior to that date, he was service connected only for 
tinnitus (10 percent) and bilateral hearing loss (0 percent).  
The schedular requirements for a finding of entitlement to 
statutory housebound were not met prior to October 27, 2003.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; entitlement to an earlier effective date 
of entitlement to statutory housebound benefits is not warranted.


ORDER

New and material evidence having been received, the claim of 
service connection for chronic bronchitis is reopened; to this 
extent only, the benefit sought on appeal is granted.

New and material evidence having been received, the claim of 
service connection for kidney stones is reopened; to this extent 
only, the benefit sought on appeal is granted.

Service connection for a skin disorder, to include actinic 
keratosis, to include as due to herbicide exposure, is denied.

An effective date of service connection prior to October 27, 
2003, for prostate cancer is denied.

An effective date prior to October 27, 2003, for a finding of 
entitlement to special monthly compensation based on statutory 
housebound status is denied.


REMAND

I.  Service Connection Claims

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  That duty includes provision of an 
examination when required.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

For both chronic bronchitis and kidney stones, there is 
competent, credible evidence of in-service treatment for the 
claimed conditions, or closely associated conditions.  Post-
service records show at least intermittent treatment for 
respiratory disorders and kidney stones.  The Veteran's reports 
of continuity of symptoms are sufficient to meet the low 
threshold of a suggested nexus.  Examinations are therefore 
required with respect to both claims.

With regard to CFS and fibromyalgia, which doctors indicate may 
be closely related, the evidence of record indicates long 
standing complaints of fatigue and musculoskeletal problems.  
Most doctors indicate these are related to a psychiatric 
disorder, or identify specific physical injuries accounting for 
complaints.  Dr. JWS opined in August 2000, however, that the 
historical complaints in actuality represented signs of core CFS 
and fibromyalgia symptoms.  On remand, a VA examination is 
required to consider the evidence of record in its entirety 
(including that obtained after Dr. JWS rendered his opinion) and 
obtain an adequate opinion regarding any nexus between CFS and/or 
fibromyalgia and service.

Moreover, the Veteran and his doctors, including Dr. JWS, have 
referred several times to treatment by Dr. J. Goldstein, a 
reported CFS specialist.  Efforts should be made to associate the 
records of Dr. Goldstein with the claims file.

II.  Erectile Dysfunction

Service connection for erectile dysfunction was granted in the 
September 2005 rating decision, and a noncompensable evaluation 
was assigned, effective from July 12, 2004.  In November 2005 
correspondence, the Veteran expressed disagreement with the 
assigned rating, arguing that physical deformity was present in 
the form of Peyronie's Disease.  This constitutes a notice of 
disagreement (NOD).  The RO has not taken any further action on 
this matter.

When an NOD has been filed with regard to an issue, and a 
statement of the case (SOC) has not been issued, the appropriate 
Board action is to remand the issue to the agency of original 
jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Thus the issue of entitlement to an increased 
evaluation for erectile dysfunction is being remanded for 
issuance of an SOC and to give the appellant the opportunity to 
perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request a VA form 
21-4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. J. Goldstein and any other 
private care provider with relevant treatment 
records.

Upon receipt of a properly completed release, 
take appropriate action to obtain complete 
relevant treatment records from all 
identified providers.  In the alternative, 
inform the Veteran that he may submit the 
required records himself.

2.  Obtain updated VA treatment records from 
the VA medical center in Honolulu and all 
associated clinics, as well as any other VA 
facility identified in the record or by the 
Veteran.

3.  Schedule the Veteran for a VA respiratory 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
chronic diagnoses of the respiratory system, 
and should opine as to whether any such 
condition is at least as likely as not caused 
or aggravated by military service.  The 
examiner should specifically comment on 
chronic bronchitis and its relationship to 
service.  A full and complete rationale is 
required for all opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA 
genitourinary examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should be informed 
that there is credible evidence of record 
that the Veteran was treated for kidney 
stones in service.  The examiner should then 
state whether there is any currently 
diagnosed condition manifested as kidney 
stones, and if so, whether such is at least 
as likely as not related to the in-service 
treatment.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a VA Chronic 
Fatigue Syndrome examination.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should opine 
as to whether a diagnosis of CFS is 
warranted, and if so, indicate whether such 
is at least as likely as not related to 
service.  The examiner should comment on the 
August 2000 report of Dr. JWS, and should 
discuss whether cited instances of fatigue 
and/or musculoskeletal pains during and after 
service are initial manifestations or 
precursors of CFS.  To the extent possible, 
the examiner should state the date of onset 
of CFS.  A full and complete rationale for 
all conclusions and opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Schedule the Veteran for a VA 
fibromyalgia examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether a diagnosis of fibromyalgia is 
warranted, and if so, indicate whether such 
is at least as likely as not related to 
service.  The examiner should comment on the 
August 2000 report of Dr. JWS, and should 
discuss whether cited instances of fatigue 
and/or musculoskeletal pains during and after 
service are initial manifestations or 
precursors of fibromyalgia.  To the extent 
possible, the examiner should state the date 
of onset of fibromylagia.  A full and 
complete rationale for all conclusions and 
opinions expressed is required.

7.  The Veteran should be provided a 
Statement of the Case which addresses the 
issue of entitlement to an increased 
evaluation for erectile dysfunction.  If, and 
only if, the appeal is perfected by a timely 
filed substantive appeal, this issue should 
be certified to the Board.

8.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


